                     IN THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                             CHARLOTTE DIVISION

 FEDERAL TRADE COMMISSION,

                       Plaintiff,

 v.                                                          CASE NO. 3:19-CV-55

 GLOBAL ASSET FINANCIAL                              ORDER GRANTING RECEIVER’S
 SERVICES GROUP, LLC, et al.,                          MOTION FOR APPROVAL OF
                                                     RECEIVER’S FINAL REPORT AND
                       Defendants,                    ACCOUNTING AND DISMISSING
                                                              RECEIVER


       This matter came before the Court on the Receiver’s Motion for Approval of Receiver’s

Final Report and Accounting and Dismissal of Receiver (the “Motion”) filed on February 28, 2020

by A. Cotten Wright, the duly appointed receiver in this case (the “Receiver”). (Doc. No. 79). The

Motion requested approval of the Receiver’s Final Report and Accounting (the “Final Report”),

filed on February 28, 2020, and dismissal of the Receiver. (Doc. No. 78).

       In the Final Report, the Receiver set out in detail her activities as well as the assets,

liquidation efforts, collections, and disbursements made in the course of this case. The Final

Report indicated that, after payment of any Court-approved expenses, the Receiver would turn the

remaining funds in the receivership estate over to the Federal Trade Commission.

       The Court, having reviewed the Motion and the Final Report has determined that the

Motion should be allowed.




                                                1
       IT IS, THEREFORE ORDERED that the Receiver’s Final Report is APPROVED; the

Receiver is AUTHORIZED to turn over all funds remaining in the receivership account after

payment of Court-approved expenses to the Federal Trade Commission; and the Receiver is hereby

DISMISSED.

       SO ORDERED.

                                   Signed: March 31, 2020




                                              2
